Case 19-59440-pwb   Doc 8    Filed 06/18/19 Entered 06/18/19 15:43:58        Desc Main
                             Document      Page 1 of 4




  IT IS ORDERED as set forth below:



  Date: June 18, 2019
                                               _________________________________

                                                         Paul W. Bonapfel
                                                   U.S. Bankruptcy Court Judge
 _______________________________________________________________




                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

      IN RE:
                                                        CASE NO. 19-59440-PWB
     P-D VALMIERA GLASS USA CORP.,
                                                        CHAPTER 11
          Debtor.



        ORDER GRANTING COMPLEX CHAPTER 11 BANKRUPTCY CASE
                           TREATMENT
               AND SCHEDULING HEARING ON FIRST DAY MATTERS
            This bankruptcy case was filed on June 17, 2019. A Notice of Designation as
     Complex Chapter 11 Case was filed. A Request for Expedited Consideration of
     Certain First Day Matters was filed on June 18, 2019. After review of the initial
     pleadings filed in this case, the Court concludes that this case appears to be a
     Complex Chapter 11 Case. Accordingly, unless the Court orders otherwise,
           IT IS ORDERED:
     I.    This Case shall proceed in accordance with the Procedures for Complex
     Chapter 11 Cases pursuant to General Order 26-2019;
Case 19-59440-pwb    Doc 8    Filed 06/18/19 Entered 06/18/19 15:43:58        Desc Main
                              Document      Page 2 of 4


     II.   The Request for Expedited Consideration of Certain First Day Matters is
     GRANTED. A hearing will be held before the Court on June 19, 2019 at 2:30 p.m. in
     Courtroom 1401, U.S. Courthouse, 75 Ted Turner Drive, SW, Atlanta, Georgia, to
     consider the following First Day Matters:
     _____ JOINT MOTION FOR JOINT ADMINISTRATION
     _____ MOTION FOR ORDER EXTENDING TIME TO FILE SCHEDULES AND
     STATEMENT OF FINANCIAL AFFAIRS
     _____ MOTION RE MAINTENANCE OF BANK ACCOUNTS AND EXISTING
     CASH MANAGEMENT
     __X___MOTION TO PAY PRE-PETITION WAGES, SALARIES, ET AL. [Doc. 5]
     _____ MOTION FOR ENTRY OF INTERIM ORDER AUTHORIZING USE OF
     CASH COLLATERAL
     _____ MOTION FOR INTERIM APPROVAL OF POST-PETITION SECURED
     AND SUPER PRIORITY FINANCING PURSUANT TO SECTION 364(c) OF THE
     BANKRUPTCY CODE
     _____ MOTION PURSUANT TO 11 U.S.C. § 366, FOR ENTRY OF INTERIM
     ORDER (1) DETERMINING ADEQUATE ASSURANCE OF PAYMENT FOR
     FUTURE UTILITY SERVICES AND (2) RESTRAINING UTILITY COMPANIES
     FROM DISCONTINUING, ALTERING, OR REFUSING SERVICE
     _____ MOTION TO ESTABLISH INTERIM NOTICE PROCEDURES
     _____ MOTION FOR ORDER APPROVING INTERIM RETENTION OF
     PROFESSIONALS
     _____ MOTION FOR ORDER APPROVING PAYMENT OF PRE-PETITION
     CLAIMS OF CERTAIN CRITICAL VENDORS
     __X___   OTHERS (LIST): MOTION SEEKING ENTRY OF AN ORDER
     AUTHORIZING USE OF FUNDS FOR ORDERLY PLANT CLOSURE [Doc. 6]
             Copies of the First Day Matters shall be made available as follows: (i) upon
     written request to the Debtor’s proposed counsel of record; (ii) at the website of the
     Debtor, Debtor’s attorney or Debtor’s proposed claims and noticing agent; (iii) by
     request via email to aray@swlawfirm.com; (iv) by request via telephone to (404)
     893-3880 and/or (v) in the Office of the Clerk, U.S. Bankruptcy Court between 8:00
     a.m. and 4:00 p.m. or online anytime at http://ecf.ganb.uscourts.gov (registered users)
     or at http://pacer.psc.uscourts.gov (unregistered users). No further notice shall be
     required.
Case 19-59440-pwb    Doc 8   Filed 06/18/19 Entered 06/18/19 15:43:58      Desc Main
                             Document      Page 3 of 4


           Any party outside the District desiring to participate by telephone may do so
     by contacting CourtCall at (866) 582-6878. Attached hereto are procedures for parties
     appearing telephonically.


                                      END OF ORDER
     Distribution List
     J. Robert Williamson
     Scroggins & Williamson, P.C.
     One Riverside, Suite 450
     4401 Northside Parkway
     Atlanta, GA 30327

     Office of the U. S. Trustee
     362 Richard Russell Federal Bldg.
     75 Ted Turner Drive, SW
     Atlanta, GA 30303
Case 19-59440-pwb     Doc 8    Filed 06/18/19 Entered 06/18/19 15:43:58           Desc Main
                               Document      Page 4 of 4


            PROCEDURES FOR TELEPHONIC APPEARANCE UTILIZING
                              COURTCALL



     1. Contact CourtCall at (866) 582-6878 the day before the hearing.
     2. CourtCall will provide you with written confirmation of a telephonic appearance
     and give you a number to call to make the telephonic appearance.
     3. It is your responsibility to dial into the call not later than 10 minutes prior to the
     scheduled hearing. CourtCall does not call you.
     4. The Court discourages the use of cell phones or speakerphones. Please put your
     telephone on mute when not speaking.
     5. Each time you speak, you must identify yourself for the record.
     6. Parties participating by telephone are individually responsible for their own
     expenses and will be billed directly by CourtCall.
     7. NO INDEPENDENT RECORDING IS PERMITTED.
